Dismissed and
Memorandum Opinion filed December 2, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-01033-CV
____________
 
CORNELIUS AUSTIN LONG, JR., Appellant
 
V.
 
COMMISSION FOR LAWYER DISCIPLINE, Appellee
 
 

 
On Appeal from the 269th District Court 
Harris County, Texas
Trial Court Cause No. 2009-24590
 

 
M E M O R
A N D U M   O P I N I O N
            This
is an appeal from a judgment signed November 18, 2009.  The clerk’s record was
filed May 6, 2010.  The reporter’s record was filed May 3, 2010.  Appellant’s
brief was originally due June 7, 2010, but it was not filed.  Appellant was
granted two extensions of time to file his brief until September 30, 2010.  No
brief or further motion for extension of time has been filed.  
            On November 4, 2010, this court issued an order stating that
unless appellant filed his brief and a motion reasonably explaining why the
brief was late, on or before November 19, 2010, the court would dismiss the
appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).  Appellant had not filed a
brief or any other response to the court’s order. 
Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Seymore, Boyce and Christopher.